Citation Nr: 1202464	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-28 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability of the groin.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for recurrent tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1968 to May 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously remanded these claims in July 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent a VA audiological examination in August 2010 and a VA dermatology examination in July 2011.  A Supplemental Statement of the Case was provided to the Veteran in July 2011.  


FINDINGS OF FACT

1.  A skin disability of the groin was not demonstrated in-service, and there is no objective medical evidence that any current skin disability of the groin has a nexus or relationship to the Veteran's active duty service, including as due to exposure to herbicides.

2.  A bilateral hearing loss disability was not demonstrated in-service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and there is no objective medical evidence that any current bilateral hearing loss has a nexus or relationship to the Veteran's active duty service. 

3.  The Veteran was exposed to some level of noise trauma in service, and the evidence is at least in equipoise as to whether his tinnitus is related to that service.



CONCLUSIONS OF LAW

1.  A skin disability of the groin was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

3.  Resolving all doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by way of a letter dated in May 2007.  The Veteran was notified of the evidence needed to substantiate his claim for service connection; namely, evidence of current disability; evidence of an injury or disease in service or an event in service causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the degree of disability assignable, and effective date of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment and VA outpatient treatment records have been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination in August 2010 with regard to the bilateral hearing loss claim, as well as a VA examination in July 2011 with regard to the skin disability claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the pertinent medical history was noted by the examiners, as well as the Veteran's history and complaints, and the examination reports set forth detailed examination findings, the examination reports are adequate to decide the claims of service connection.  Thus, the Board finds that additional examination or opinion is not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c) (4) (2011).  The August 2010 and July 2011 examinations and opinions are thorough and supported by the record.  The examinations and opinions are therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Legal Criteria 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system inclusive of a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board may, however, weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Skin Disability of the Groin 

Criteria & Analysis

The Veteran states that he experienced a skin disability of the groin during service and that he has had this condition ever since.  

A service Report of Medical Examination dated in May 1968 for enlistment purposes reflects that the Veteran's skin and lymphatics were clinically evaluated as normal.  A Report of Medical History dated in May 1968 for enlistment purposes reflects that the Veteran checked the 'no' box for skin diseases.  A Report of Medical Examination dated in March 1970 for separation purposes reflects that the Veteran's skin and lymphatics were clinically evaluated as normal.  A Report of Medical History dated in March 1970 for separation purposes reflects that the Veteran checked the 'no' box for skin diseases.  

VA outpatient treatment records dated in June 2006 reflect that the Veteran complained of a skin rash on his nose.  Very importantly, at this time, no reference was made to a skin rash on his groin.  

The Veteran underwent a VA examination in July 2011.  He reported a groin rash since service.  He stated that he had a groin rash most of the time, which started in the fold and spread to the thigh.  He reported that his testicles were red.  He stated that there was itching with the rash.  He reported that antifungal creams helped.  He stated that the rash was better during the winter.  He denied diabetes.  He reported treatment in the last twelve months.  He stated that he used over-the-counter antifungal and yeast medications.  He reported itching and burning when flared.  

Following physical examination, no tinea cruris was found.  The examiner noted that the Veteran was recently treated with topical antifungals.  The examiner stated that this was a common condition.  The examiner noted that there was no evidence of in service treatment of tinea cruris, but this was a common disease in veterans deployed to the jungle.  The examiner noted that the Veteran had no complaint of rash at discharge, or any physical findings at discharge.  Since the examiner could not find evidence of tinea during service, the examiner opined that the tinea cruris is less likely than not related to military service.  

The Veteran, who served in the Republic of Vietnam between January 1962 and May 1975, is presumed to have been exposed during such service to herbicide agents to include that which is commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f). 

The list of diseases that may be presumed to have resulted from exposure to herbicide agents do not include tinea cruris.  38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Notice, 72 Fed. Reg. 32,395 (June 12, 2007).  

The presumptive provisions applicable in cases of herbicide exposure, therefore, do not apply.  Although service connection for tinea cruris is not warranted on a presumptive basis, the Board still must consider whether service connection can be established on a direct basis.  When a claimed disability is not on the list of presumptive diseases, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to a skin disability or any symptoms reasonably attributed thereto.

Next, post-service evidence does not reflect symptomatology related to a skin disability for many years after service discharge.  There are no complaints of a skin disability of the groin until the Veteran filed his claim in 2007, over 36 years after the Veteran's period of active duty.  The Board emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms related to a skin disability of the groin.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a skin disability have been continuous since service.  The Veteran is competent to report symptoms that are capable of lay observation, such as itching or change in skin color, appearance or texture.  However, the Board finds the Veteran's statements regarding his skin disability not to be credible.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience a skin condition during service and continuous symptoms of a skin disability after service separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

No skin disability was noted in service.  As noted above, the appellant's records are complete and neither he nor his representative has suggested otherwise.  If the Veteran had suffered a skin condition in service, the service treatment records would likely have shown either complaints or treatment for such an injury during service and/or his separation examination would have noted some form of a chronic skin disorder.  Moreover, if the Veteran had suffered a skin condition which continued since service, it is reasonable to conclude he would have complained of such a history when he established care with VA in June 2006.  However, at that time, the Veteran complained of a skin rash on his nose and did not mention any skin problems related to the groin area.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board has weighed the Veteran's statements as to onset of a skin disability of the groin and continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the explicit absence of complaints or treatment during service and the failure to report such a problem when seeking medical treatment with VA in the year prior to filing a claim.   

The Board has also considered the Veteran's own lay statements to the effect that a skin disability of the groin is causally related to service.  However, the Veteran is not competent to provide a medical nexus opinion between a skin disability of the groin and an injury, disease, or event of service origin.  In the Board's opinion, a nexus in this case requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a layperson is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (2011).  In this regard, the onset and diagnosis of a skin disorder, like a form of cancer, requires medical testing and the cause of the disease is a matter of medical complexity.  For the foregoing reasons, the Board determines that the Veteran's current skin disorder is not a simple medical condition that a lay person is competent to identify or that the Veteran is competent to express an opinion that the skin disorder is related to symptoms in service.  In this case, the cause of any current skin disease disability cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience, 38 C.F.R. § 3.159, and it is not argued or shown that the Veteran is otherwise qualified through specialization, education, training, or experience to offer an opinion on the cause of a skin disorder.  To this extent, the Veteran's statements and testimony are excluded or not admissible and the statements are not to be considered as evidence in support of the claim. 

Finally, the Board believes it significant that the July 2011 VA examiner opined that the skin disability of the groin was not etiologically related to service.  This opinion was based on examination of the Veteran and review of the claims file.  The Board believes it is entitled to considerable weight and is competent evidence regarding causation of the disability at issue.  Moreover, it is consistent with, and fully supported by, the examiner's report of clinically normal skin at separation.  

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a skin disability of the groin.  As the preponderance of the evidence is against the claim of service connection for a skin disability of the groin, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Hearing Loss and Tinnitus

Factual Background 

The Veteran has claimed that he has experienced hearing loss and tinnitus ever since he flew all over Vietnam without the use of hearing protection during service.  Examination and treatment records disclose that all inservice audiograms were negative for hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385.  

Service treatment records reflect that audiometric testing dated in May 1968 for enlistment purposes showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
-5
-
5
LEFT
10
5
-5
-
20


Audiometric testing dated in March 1970 for separation purposes showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
15
5
0
5
30

Reports of Medical Histories dated in May 1968 and March 1970 reflect that the Veteran made no complaints of hearing loss.  

VA outpatient treatment records dated in June 2006 reflect that the Veteran had tinnitus.  

The Veteran underwent a VA examination in August 2010.  He complained of hearing difficulties over the previous five to six years.  He reported difficulty picking up conversation when in crowds.  He denied any family history of hearing loss.  He denied any otosurgeries, recent ear infections or the use of ototoxic drugs.  He reported constant tinnitus for both ears.  He stated that he first noticed his "ringing" while serving in the military.  He reported that it progressively worsened through the years.  He reported noise exposure to rifle fire, artillery, airplanes, and vehicles on a fairly regular basis during service.  He denied a history of civilian recreational noise exposure.  Speech recognition testing showed scores of 94 percent for both ears.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
30
60
55
LEFT
15
25
20
65
65

The examiner diagnosed normal hearing sloping to a moderately severe sensorineural hearing loss bilaterally.  The examiner noted that there were no complaints of hearing loss in the Veteran's records, and the Veteran denied any hearing loss upon his enlistment and separation questionnaires.  The examiner noted that the loss upon separation in the left ear is not considered disabling under VA regulations and is only a 10 decibel drop from enlistment.  Therefore, the examiner opined that that the Veteran's hearing loss and tinnitus are not at least as likely as not related to his military service.  

Bilateral Hearing Loss Analysis

On the basis of the service treatment records alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

The Veteran contends that, although his duties during service were administrative in nature, they required him to fly all over Vietnam verifying the deaths of servicemen killed in Vietnam and researching company reports.  He stated that he was not provided hearing protection despite being exposed to hazardous noises in the course of his duties.  The Board notes that it may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the instant case, in April 2007, the Veteran indicated the onset of his hearing loss was in service.  At the August 2010 VA examination, the Veteran stated that he had hearing difficulties over the previous five to six years.  While the Veteran is competent to describe symptoms of impaired hearing, based on his inconsistent statements, the Board finds that the Veteran is not credible to the extent he alleges decreased hearing acuity in service and continuity of symptomatology since service. 

As there is no competent and credible evidence of a bilateral hearing loss disability observed or noted during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

As for service connection based on the initial documentation of a hearing loss disability after service under 38 C.F.R. § 3.303(d), on VA examination in August 2010, the VA examiner diagnosed normal hearing sloping to a moderately severe sensorineural hearing loss bilaterally. 

Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498. 

Also, under certain circumstances, the Veteran as a lay person is competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In this case, the diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 is based on results of audiology testing and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to make a diagnosis based on audiology testing.  For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify. 

Whereas here, the determinative question involves a medical diagnosis, not capable of lay observation or the claimed disability is not a simple medical condition, as here, competent medical evidence is required to substantiate the claim. 

As there is no competent evidence of bilateral hearing loss before August 2010 or diagnosis based on symptoms reported by the Veteran before August 2010, the Board finds that a hearing loss disability under 38 C.F.R. § 3.385 was first diagnosed after service and was not present in service. 

The remaining question is one of causation, that is, whether there is an association between the bilateral hearing loss disability under 38 C.F.R. § 3.385 and noise exposure in service.

To the extent the Veteran relates his current bilateral hearing loss disability to noise exposure in service, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the question of an association between noise exposure and the current bilateral hearing loss disability, which is not a simple medical condition, cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  Therefore, the Veteran's statements are not competent evidence favorable to the claim. 

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation on his claim of service connection for bilateral hearing loss, the determination of whether the Veteran's statements regarding causation are credible is not reached. 

The competent evidence of record on the question of causation consists of the August 2010 VA examination opinion.  The Board believes it significant that the August 2010 VA examiner opined that the bilateral hearing loss was not etiologically related to service.  This opinion was based on examination of the Veteran and review of the claims file.  The Board believes it is entitled to considerable weight and is competent evidence regarding causation of the disability at issue.  

As the first documentation of a bilateral hearing loss disability was shown in 2010, nearly 40 years after service, which is well beyond the one year period after discharge from service in 1970 for presumptive service connection for sensorineural hearing loss as a chronic disease, service connection under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307 and 3.309 is not established.  

As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability under 38 C.F.R. § 3.385 for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Tinnitus Analysis

At the outset the Board notes that it is not in dispute that the Veteran now has tinnitus as it is a disability capable of lay observation and the diagnosis is established essentially by subjective complaints.  Additionally, it may reasonably be conceded that the Veteran was exposed to some levels of noise trauma in service.  What he must demonstrate is a nexus between his noise exposure in service and his current tinnitus, either through objective evidence or credible continuity of symptoms.  In that regard, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds no reason to doubt the veracity of the Veteran's assertions regarding his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears is capable of lay observation).  The Veteran has claimed that he has experienced tinnitus ever since he flew all over Vietnam without the use of hearing protection during service.  The Board finds the Veteran's report of noise exposure to be consistent with the circumstances of his service; and his account of ringing in the ears concomitant with acoustic trauma during service to be credible.  

Moreover, the Veteran has continuously stated that he has had tinnitus since service and VA outpatient treatment records dated in June 2006 reflect that the Veteran had tinnitus.  The Board finds the Veteran's statements as to continuity of symptomatology to be credible.  

The Board finds the Veteran's credible statements as to continuity of symptomatology to be more persuasive than the August 2010 VA examination report.  The August 2010 VA examiner noted that there were no complaints of hearing loss in the Veteran's records, and the Veteran denied any hearing loss upon his enlistment and separation questionanaires.  The examiner noted that the loss upon separation in the left ear is not considered disabling under VA regulations and is only a 10 decibel drop from enlistment.  Thus, the August 2010 VA examiner's opinion referred only to the Veteran's service treatment records related to hearing loss, and completely disregarded the Veteran's competent and credible account of ringing in the ears during service and continuously since service.  A medical opinion based on incomplete or inaccurate factual premises is not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Consequently, and for the reasons just expounded, the Board finds that while there is no contemporaneously written record of tinnitus during service and for many years thereafter, the evidence is at least in equipoise as to whether the Veteran's current tinnitus disorder began during service.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102. 


ORDER

Service connection for a skin disability of the groin is denied.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


